Exhibit 10.1
EXECUTION


COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 19, 2020 by and among Colony Capital, Inc., a Maryland corporation (the
“Company”), Blackwells Capital LLC, a Delaware limited liability company
(“Investor”) and Jason Aintabi, a citizen of the United States (“Mr. Aintabi”
and together with Investor, the “BW Parties”), with respect to the matters set
forth below. Each of the Company, Investor and Mr. Aintabi shall be deemed a
“Party” to this Agreement, and collectively, shall be deemed the “Parties”.
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in paragraph 12 below. In consideration of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:
1.
Board Composition Matters.



a)
Size of Board. As promptly as reasonably practicable following the execution of
this Agreement, the Board of Directors of the Company (the “Board”) shall take
all action necessary to increase the size of the Board to create a vacant seat
to be filled by the New Director (as defined below).



b)
New Director. The Board shall include Jeannie H. Diefenderfer (the “New
Director”) as a nominee for the Board in the proxy statement for the Company’s
2020 Annual Meeting of Stockholders (the “2020 Annual Meeting”) and, in
accordance with the requirements of paragraph 5, shall recommend and solicit
proxies for the election of the New Director at the 2020 Annual Meeting.



2.
Joint Venture. Contemporaneously with the execution of this Agreement, the
Company, Investor and the other parties thereto shall enter into the joint
venture agreement in the form attached hereto as Exhibit A (the “JV Agreement”).



3.
Withdrawal of Investor Director Nominees. Conditioned upon and subject to the

Board’s completion of the actions set forth in paragraph 1, the BW Parties
irrevocably withdraw the nomination of the slate of directors previously put
forth in that certain letter to the Company dated November 25, 2019 in
connection with the 2020 Annual Meeting (the “Notice”), and any related
materials, notices or demands submitted to the Company in connection therewith
or related thereto, and agree not to make any other nominations for election or
any other proposals at the 2020 Annual Meeting.




 
 




--------------------------------------------------------------------------------





4.
New Director Agreements, Arrangements and Understandings. Each BW Party agrees
that neither it nor any of its Affiliates shall enter into any agreement,
arrangement or understanding, written or oral, with the New Director regarding
such Person’s service on the Board or any committee thereof (including without
limitation pursuant to which such Person would be compensated by any Person
(whether Investor, the Company or otherwise) for his or her service as a
director on the Board or any committee thereof).



5.
Company Recommendations at the 2020 Annual Meeting. In connection with the 2020
Annual Meeting (and any adjournments or postponements thereof), the Company
shall recommend (and shall not change such recommendation in a manner adverse to
the New Director) that the Company’s stockholders vote in favor of the election
of each of the Board’s nominees (including the New Director), solicit proxies
for each of the Board’s nominees (including the New Director), cause all shares
of Common Stock represented by proxies granted to it (or any of its officers,
directors or representatives) that do not specify a vote with respect to the
election of the Board to be voted in favor of each of the Board’s nominees
(including the New Director) and otherwise support the New Director for election
in a manner no less rigorous and favorable than the manner in which the Company
supports the Board’s other director nominees.



6.
Voting of Shares. In connection with the 2020 Annual Meeting (and any
adjournments or postponements thereof) and each annual or special meeting of the
Company’s or its Affiliate’s stockholders with a record date on or prior to the
third anniversary of the date hereof, each of the BW Parties shall cause to be
present for quorum purposes and vote or cause to be voted all shares of Common
Stock beneficially owned by such BW Party or its controlling or controlled
Affiliates which such BW Party or Affiliate is entitled to vote on the record
date for the 2020 Annual Meeting and each subsequent annual or special meeting
of the Company’s or its Affiliate’s stockholders with a record date on or prior
to the third anniversary of the date hereof (a) in favor of the election of all
of the director nominees recommended for election by the Board or an Affiliate
Board (as defined below) and (b) in accordance with the Board’s or Affiliate
Board’s recommendation on all other proposals; provided however, that
notwithstanding anything to herein to the contrary, with respect to proposals
opposed by either Institutional Shareholder Services Inc. (ISS) or Glass Lewis,
the BW Parties and their controlling or controlled Affiliates may vote their
shares in the sole discretion of each of the BW Parties or their controlling or
controlled Affiliates, as applicable.





2

--------------------------------------------------------------------------------





7.
Company Policies. Each BW Party acknowledges that the New Director, upon
election to the Board, shall serve as a member of the Board and shall be
governed by the same protections and obligations currently existing regarding
confidentiality, conflicts of interest, related party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policy, and other governance guidelines and policies of the Company as other
directors (collectively, “Company Policies”) and as required by law, and shall
be required to preserve the confidentiality of Company business and information,
including discussions or matters considered in meetings of the Board or Board
committees, and shall have the same rights and benefits, including with respect
to insurance, indemnification, compensation and fees, as are applicable to all
non-management directors of the Company. The Company will make available to the
New Director copies of the Company Policies as in effect on the date of the
appointment of the New Director prior to the date of such appointment.



8.
Press Release; SEC Filings. Promptly following the execution and delivery of
this Agreement, the Company shall issue the press release in the form attached
as Exhibit B (the “Company Press Release”). Promptly following the execution and
delivery of this Agreement, the Company will file a Current Report on Form 8-K,
which will report the entry into this Agreement and file the Agreement as an
exhibit thereto. Each BW Party shall, and shall cause its respective Affiliates
and Associates to, cause any public filings or public announcements or
statements that reference the entry into this Agreement or the actions
contemplated to be taken in connection with the entry into this Agreement or are
otherwise made in connection therewith, to (a) be consistent with the Company
Press Release and the terms of this Agreement and (b) take into account any
reasonable comments made by the Company prior to the filing or making thereof.



9.
Standstill. From the date of this Agreement until the Expiration Date or until
such earlier time as the restrictions in this paragraph 9 terminate pursuant to
the terms of this Agreement, each BW Party shall not, and shall cause its
Affiliates and Associates and their respective principals, directors, general
partners, officers, employees, and agents and representatives acting on their
behalf not to, directly or indirectly, absent prior express written invitation
or authorization on behalf of the Board:



a)
engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended and the rules promulgated thereunder (the
“Exchange Act”)) of proxies or consents with respect to the election or removal
of members of the Board or the board of directors of any Affiliate of the
Company (an “Affiliate Board”) or any other matter or proposal or become a
“participant” (as such term is



3

--------------------------------------------------------------------------------





defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any such solicitation of proxies or consents;


b)
knowingly encourage, advise or knowingly influence any Third Party or knowingly
assist any Third Party in so knowingly encouraging, advising or knowingly
influencing any Third Party with respect to the giving or withholding of any
proxy, consent or other authority to vote (other than such encouragement, advice
or influence that is consistent with the Board’s or any Affiliate Board’s
recommendation in connection with such matter);



c)
form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act and the rules promulgated thereunder, with any entity
or person unaffiliated with the BW Parties and with respect to any Voting
Securities;



d)
make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination, sale
of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or Affiliates or its or their securities
or assets (each, an “Extraordinary Transaction”) (it being understood that the
foregoing shall not restrict the BW Parties or any of its Affiliates or
Associates from tendering (or failing to tender) shares, receiving payment or
other consideration for shares, voting its shares “for” or “against” any
Extraordinary Transaction, or otherwise participating in any such transaction on
the same basis as other stockholders of the Company, or from participating in
any such transaction that has been approved by the Board);



e)
(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or an Affiliate Board or nominate or propose the
nomination of, or recommend the nomination of, any candidate to the Board or an
Affiliate Board (except as otherwise permitted in this Agreement), (ii) seek,
alone or in concert with others, or knowingly encourage any Person to seek, the
removal of any member of the Board or an Affiliate Board, or (iii) request that,
or knowingly encourage any Person to request that, the Company or an Affiliate
of the Company call any meeting of such company’s stockholders, (iv) present any
matter at any meeting of the Company’s or any of its Affiliates’ stockholders,
or (v) conduct, or knowingly encourage any Person to conduct, a referendum of
the Company’s or any of its Affiliate’s stockholders;



4

--------------------------------------------------------------------------------







f)
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) to the Company or any of its Affiliates;



g)
make any request for stock list materials or other books and records of the
Company or any of its Affiliates under the Maryland General Corporation Law, the
laws of the jurisdiction of any such Affiliate’s organization or formation or
other statutory or regulatory provisions providing for stockholder access to
books and records;



h)
except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board or an Affiliate Board, (ii) any material change in the capitalization of
the Company or any of its Affiliates, (iii) any other material change in the
Company’s or any of its Affiliate’s management, business or corporate structure,
or (iv) any waiver, amendment or modification to the Company’s Charter or Bylaws
or the governing documents of any of its Affiliates;



i)
enter into any negotiations, agreements or understandings with any Third Party
to take any action that a BW Party is prohibited from taking pursuant to this
paragraph 9;



j)
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company, its Affiliates, the Board or an Affiliate Board that
would reasonably be expected to require a public announcement inconsistent with
the provisions of this paragraph 9;



k)
make any public request or submit any public proposal, directly or indirectly,
to amend or waive the terms of this Agreement, in each case which would
reasonably be expected to require a public announcement of such request or
proposal;



l)
sell, offer or agree to sell, in each case, through swap, hedging or other
derivative transactions, the securities of the Company or any rights decoupled
from the underlying securities held by a BW Party to any Person; provided that,
the foregoing restrictions in this paragraph 9(l) shall terminate automatically
upon the liquidation of any joint venture contemplated by the JV Agreement, if
not earlier terminated pursuant to the terms of this Agreement;





5

--------------------------------------------------------------------------------





m)
enter into a voting trust, arrangement or agreement or subject any securities of
the Company to any voting trust, arrangement or agreement; or



n)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company, its Affiliates or any of their
respective current or former directors or officers (including derivative
actions) in order to effect or take any of the actions expressly prohibited by
this paragraph 9;

provided, that the restrictions in this paragraph 9 shall terminate
automatically on the earlier of (i) the Expiration Date and (ii) as a
non-exclusive remedy for any material breach of this Agreement by the Company
(including, without limitation, a failure to appoint the New Director and
otherwise constitute the Board in accordance with paragraph 1 or a failure to
issue the Company Press Release in accordance with paragraph 8), upon ten (10)
business days’ prior written notice by either of the BW Parties following any
such material breach of this Agreement by the Company if such breach has not
been cured within such notice period, provided that a BW Party is not in
material breach of this Agreement at the time such notice is given (such periods
contemplated by (i) and (ii), the “Restricted Period”); provided further, that
the restrictions in this paragraph 9 shall not apply with respect to (x) the
announcement by the Company of a definitive agreement with respect to any
Extraordinary Transaction that would directly or indirectly result in the
acquisition of beneficial ownership by any person or group of more than 50% of
the Voting Securities or all or substantially all of the Company’s assets, or
(y) the commencement of any tender or exchange offer (by a person other than a
BW Party or their respective Affiliates) which, if consummated, would constitute
an Extraordinary Transaction that would directly or indirectly result in the
acquisition of beneficial ownership by any person or group of more than 50% of
the Voting Securities, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s stockholders reject such tender or exchange
offer.
Nothing contained in this paragraph 9 shall prevent a BW Party from (i)
privately communicating with the Company or the Board (so long as such private
communication does not require public disclosure by the Company or a BW Party),
and (ii) making any public or private statement or announcement with respect to
an Extraordinary Transaction that is publicly announced by the Company or a
Third Party. Nothing in this Agreement shall prevent (a) the Company from
responding to such a BW Party statements described in clause (ii) of the
preceding sentence, subject to the obligations of the Parties under paragraph
10, or (b) the Company or a BW Party from making any factual statement as


6

--------------------------------------------------------------------------------





required by applicable legal process, subpoena, or legal requirement or as part
of a response to a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought (so long as such
request did not arise as a result of discretionary acts by a BW Party or any
Affiliate of a BW Party or by the Company or any of its Affiliates, as
applicable). Notwithstanding anything to the contrary in this Agreement, nothing
in this paragraph 9 shall prohibit or restrict the New Director from exercising
his or her rights and fiduciary duties as a director of the Company or restrict
his or her discussions solely among other members of the Board and/or
management, advisors, representatives or agents of the Company.
10.
Non-Disparagement. During the Restricted Period, each Party shall each refrain
from making, and shall cause their respective Affiliates not to make or cause to
be made, any statement or announcement, including in any document or report
filed with or furnished to the SEC or through the press, media, analysts or
other persons, that constitutes an ad hominem attack on, or otherwise
disparages, defames, slanders, impugns or damages the reputation of, (a) in the
case of statements or announcements by any BW Party or an Affiliate thereof, the
Company or any of its Affiliates, subsidiaries or advisors, or any of its or
their respective current or former officers, directors or employees, and (b) in
the case of statements or announcements by any of the Company or its Affiliates,
a BW Party or any of its Affiliates, advisors or representatives, or any of
their respective employees or any person who has served as an employee of a BW
Party or an Affiliate thereof or advisors. The foregoing shall not (i) restrict
the ability of any Person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought, (ii) apply to any
private and confidential communications between or among the BW Parties and
Affiliates thereof and its and their respective principals, directors, members,
general partners, officers and employees and Board members and executive
officers of the Company in accordance with paragraph 9 of this Agreement or
(iii) apply to any private and confidential communications between the Company,
Affiliates thereof and its and their respective principals, directors, members,
general partners, officers and employees.



11.
Securities Laws. Each BW Party hereby acknowledges that it and its Affiliates
are aware that United States securities laws may restrict any person who has
material, non-public information about a company from purchasing or selling any
securities of such company while in possession of such information.



12.
Defined Terms. As used in this Agreement, the term (a) “Affiliate” and
“Associate” shall each have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act



7

--------------------------------------------------------------------------------





(provided, that the term “Affiliate” shall be deemed to include Colony Credit
Real Estate, Inc. until the Expiration Date and the term “Associates” in such
definition shall be deemed to be preceded by the word “controlled”) and shall
include Persons who become Affiliates of any Person subsequent to the date of
this Agreement; provided, that “Affiliates” of a Person shall not include any
entity, solely by reason of the fact that one or more of such Person’s employees
or principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act);
(b) “beneficially own”, “beneficially owned” and “beneficial ownership” shall
have the meaning set forth in Rules 13d-3 and 13d-5(b)(l) promulgated under the
Exchange Act; (c) “business day” shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed;
(d) “Common Stock” means the Class A common stock, par value $0.01, of the
Company; (e) “Person” shall be interpreted broadly to include, among others, any
individual, general or limited partnership, corporation, limited liability or
unlimited liability company, joint venture, estate, trust, group, association or
other entity of any kind or structure; (f) “SEC” means the U.S. Securities and
Exchange Commission; (g) “Third Party” means any Person that is not (I) a party
to this Agreement or an Affiliate or Associate thereof, (II) a member of the
Board, (III) a director or officer of the Company, or (IV) legal counsel to any
party to this Agreement; and (h) “Voting Securities” shall mean the shares of
Common Stock of the Company and any other securities of the Company entitled to
vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for, such shares or other securities, whether or not
subject to the passage of time or other contingencies.


13.
BW Party’s Representations and Warranties. Each BW Party represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such BW Party, enforceable against it
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) such BW Party has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement; (c) such BW Party has, and at all relevant times shall have, the
requisite power and authority to cause each of its Affiliates and Associates to
comply with the terms hereof applicable to such Affiliates and Associates; (d)
the execution and delivery by such BW Party of this Agreement and the
performance of its obligations hereunder does not and will not violate any law,
any order of any court or other agency of government, the organizational
documents of Investor, or any provision of any agreement or other instrument to
which such BW Party or



8

--------------------------------------------------------------------------------





any of its properties or assets is bound, or conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
such agreement or other instrument, or result in the creation or imposition of,
or give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument; (e) as of the close of business on March 19,
2020, the BW Parties and its Affiliates, beneficially or economically own,
directly or indirectly, 9,655,000 shares of Common Stock (including (i) shares
that such Person has the right to acquire pursuant to the exercise of any rights
in connection with any securities or any agreement, regardless of when such
rights may be exercised and whether they are conditional, (ii) shares of which
such Person has economic ownership pursuant to a cash settled call option or
other derivative security, contract or instrument related to the price of shares
of Common Stock, (iii) shares over which such Person controls or owns the voting
power and (iv) the extent to which such Person has entered into a derivative or
other agreement, arrangement or understanding that directly hedges or transfers,
in whole or in part any of the economic consequences of ownership of such
shares), and such shares of Common Stock constitute all of the Common Stock
beneficially or economically owned by the BW Parties or their respective
Affiliates thereof or in which a BW Party or Affiliate thereof has any interest
or right to acquire or vote, whether through derivative securities, voting
agreements or otherwise; and (f) no BW Party has sold, through swap or hedging
transactions or other derivative securities, securities of the Company or any
rights decoupled from the underlying securities.


14.
Company Representations and Warranties. The Company represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) this Agreement does not require the approval
of the stockholders of the Company; and (c) this Agreement does not and shall
not violate any law, any order of any court or other agency of government, the
Company’s Charter or Bylaws, each as may be amended from time to time, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument.





9

--------------------------------------------------------------------------------





15.
Termination. This Agreement shall terminate on the ten (10) year anniversary of
the date of this Agreement (the “Expiration Date”). Notwithstanding the
foregoing, this paragraph 15 and paragraphs 16 through 24 shall survive the
termination or expiration of this Agreement.



16.
Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, (a) the non-breaching Party will be entitled to seek injunctive and
other equitable relief, without proof of actual damages; (b) the breaching Party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching Party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching Party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.



17.
Entire Agreement; Successors and Assigns; Amendment and Waiver. This Agreement
(including its exhibits) constitutes the only agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. No Party may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Party. Any
purported transfer without such consent shall be void. No amendment,
modification, supplement or waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the Party affected thereby, and
then only in the specific instance and for the specific purpose stated therein.
Any waiver by any Party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.



18.
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this



10

--------------------------------------------------------------------------------





Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.


19.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland. Each Party (a) irrevocably and
unconditionally consents to the personal jurisdiction and venue of the federal
or state courts located in the city of Los Angeles, California (b) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agrees that it shall not bring
any action relating to this Agreement or otherwise in any court other than such
courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 21 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. Each of the
Parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such Party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No Party shall seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.



20.
Parties in Interest. This Agreement is solely for the benefit of the Parties and
is not enforceable by any other Person.



21.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when received via
email, delivered in person, one business day after being sent by overnight
courier or two business days after being sent by registered or certified mail
(postage prepaid, return receipt requested) as follows:

If to the Company to:
Colony Capital, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, CA 90071
Attn:
Director, Legal Department

Email:
legal@clny.com

with a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP


11

--------------------------------------------------------------------------------





Attn:        Tariq Mundiya and Adam Turteltaub
Email:
tmundiya@willkie.com and
aturteltaub@willkie.com

If to a BW Party:
Blackwells Capital LLC
600 Madison Avenue, 18th Floor
New York, New York 10022
Attn: Susie Fiscus
Email:     sfiscus@vandewater.com
with a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Eleazer Klein
Email:     eleazer.klein@srz.com
At any time, any Party may, by notice given in accordance with this paragraph 21
to the other Party, provide updated information for notices hereunder.


22.
Expenses. Investor has submitted documentation of its actual out-of-pocket
third-party professional fees and expenses incurred in connection with (a) the
2020 Annual Meeting, including but not limited to its nominations in connection
therewith and all matters related thereto, and (b) the negotiation, execution
and effectuation of this Agreement and the transactions contemplated hereby,
that are, in each of clauses (a) and (b), incurred prior to or on the date of
this Agreement. Within five (5) business days after the date of this Agreement,
the Company shall reimburse Investor for the actual expenses incurred prior to
and on the date of this Agreement, by wire transfer or transfers in accordance
with such wire instructions provided in writing by the Investor; provided, that
such reimbursements pursuant to this paragraph 22 shall not exceed One Million
Two Hundred Thousand Dollars ($1,200,000) in the aggregate. Except as otherwise
provided in this paragraph 22, all fees, costs and expenses incurred by each of
the Parties hereto and their Affiliates shall be borne by such Party.



23.
Interpretation. Each of the Parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each Party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and



12

--------------------------------------------------------------------------------





any and all drafts relating thereto exchanged among the Parties shall be deemed
the work product of all of the Parties and may not be construed against any
Party by reason of its drafting or preparation. Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against any Party that drafted or prepared it is of no application and
is hereby expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.


24.
Counterparts. This Agreement may be executed by the Parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.



[Signature page follows]


13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the Parties hereto has executed and delivered this
Agreement, or caused the Agreement to be duly executed and delivered on its
behalf, as of the date first set forth above.


COLONY CAPITAL, INC.




By: _/s/ Ronald M. Sanders_________________    
Name: Ronald M. Sanders
Title: Executive Vice President, Chief Legal Officer








BLACKWELLS CAPITAL LLC




By: _/s/ Jason Aintabi_______________    
Name: Jason Aintabi
Title: Managing Member




__/s/ Jason Aintabi__________________
JASON AINTABI










 
 

[Signature Page to Cooperation Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


Joint Venture Agreement


 
 




--------------------------------------------------------------------------------









EXHIBIT B


Company Press Release






 
 


